In an action by a wife for a separation, the husband appeals from an order of the Supreme Court, Queens County, entered May 2, 1960, granting plaintiff’s motion for temporary alimony and counsel fee. The husband contends: (1) that the court had no jurisdiction to grant the motion because neither the summons nor complaint had been served upon him; and (2) that his opposition to the motion, on the merits, did not constitute a general appearance in the action. The husband also contends that his wife failed to show reasonable probability of success. Order affirmed, with $10 costs and disbursements. ■ No opinion. Nolan, P. J., Beldock, Christ and Brennan, JJ., concur.